department of the treasury internal_revenue_service washington d c date number release date cc dom fs p si tl-n-6042-98 uilc internal_revenue_service national_office field_service_advice memorandum for assistant chief_counsel field service cc dom fs from subject this field_service_advice responds to your memorandum received date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend decedent son grandson grandson employee date date company partnership foundation w x y z dollar_figure dollar_figure dollar_figure dollar_figure issue sec_1 whether the self-dealing penalties of sec_4941 would apply have if a all of the partners agreed to sell the partnership b the foundation were to sell its interest to a third party either separately or as part of a transaction involving the sale of all partnership interests c if the other partners were to purchase the foundation’s interest at fair_market_value to facilitate a sale of all interests to a third party whether the exception found in sec_4941 regarding liquidation of corporations would apply if all of the partners agreed to dissolve or liquidate the partnership what are the maximum penalties under sec_4941 in any of the above situations whether a private_letter_ruling could be obtained by the foundation covering any of the above situations conclusion sec_1 assuming that the foundation managers or other disqualified persons receive no benefit from the sale the sale of the foundation ‘s interest to a third party either separately or as part of a transaction involving the sale of all partnership interests would not give rise to an act of self-dealing similarly the sale of a disqualified person’s interest in the partnership to anyone other than the foundation would not be an act of self-dealing on the other hand the sale by the foundation of its partnership_interest at fair_market_value to a disqualified_person would be an act of self-dealing if the procedure followed in dissolving or liquidating the partnership is in accord with sec_53_4941_d_-3 then the dissolution or liquidation of the private foundation’s interest would not be self-dealing sec_4941 contains a two-tier series of sanctions the first_tier_tax is a tax of of the transaction amount which is imposed on the disqualified_person regardless of intent and a tax of of the transaction amount imposed on a foundation_manager who knowingly participates in the act of self-dealing in the event that the self-dealing transaction is not corrected a second_tier_tax of of the transaction amount is imposed on the disqualified_person and a tax of of the transaction amount is imposed on a foundation_manager who refuses to agree to the correction a ruling could be obtained on the sales transactions described above or whether a liquidation or dissolution met the requirements of sec_4941 of the code facts on date decedent executed a revocable_trust the trust has two trustees decedent’s son and employee an unrelated individual who serves as the family’s business advisor the beneficiaries of the trust are son and decedent’s grandsons grandson and grandson the children of decedent’s predeceased child on date the trustees established a limited_liability_company son was designated as president and employee was designated as vice president and tax_matters_partner the trust contributed dollar_figurew in exchange for a interest and son contributed dollar_figurex for a interest on that same day the trust and the company formed a limited_partnership the trust contributed dollar_figurey in liquid_assets and realty for a limited_partnership_interest while the company contributed its assets for a general_partnership interest the trust then assigned of its interest to the foundation a tax-exempt private_foundation under the terms of the partnership_agreement the general_partner has exclusive responsibility for the management operations and control of the partnership’s affairs unanimous consent of all partners is required to terminate the partnership prior to the expiration of it sec_50 year term or to amend the partnership_agreement the foundation is a non-profit corporation founded by decedent’s family more than thirty years earlier decedent was the president of foundation and had made a substantial contribution to it son is now the president and employee is now the vice-president of foundation the fair_market_value of all assets in foundation at the close of the taxable_year which included decedent’s date of death was dollar_figurez decedent died five days after the creation of the partnership as of that date the partnership interests were held as follows partner partnership_interest company general_partner revocable_trust limited_partner foundation limited_partner total in valuing decedent’s limited_partnership_interest decadent’s executor reduced the net asset value of the partnership to reflect the minority status and lack of marketability of the interests the minority interest discount was based in part on the opinion of the estate's attorney that the presence of the foundation as a partner which implicates the self-dealing provisions of sec_4941 would limit the ability of the hypothetical purchaser of decedent’s interest to maximize the return on that investment secondly the estate argues that despite the existence of actual family control at all relevant times sec_4941 would effectively eliminate the family’s ability to liquidate the partnership thereby precluding the application of sec_2704 law and analysis overview sec_2031 of the code provides that the value of the gross_estate is to be determined for federal estate_tax purposes by including the value at the time of his death of all property real or personal tangible or intangible wherever situated value is determined at the moment of death 674_f2d_761 9th cir the standard for valuation is fair_market_value defined as 'the price at which the property would change hands between a willing buyer and a willing seller neither being under any compulsion to buy or to sell and both having reasonable knowledge of relevant facts ' 411_us_546 quoting treas reg b 3_f3d_625 2d cir this objective test requires property to be valued from the viewpoint of a hypothetical buyer and seller each of whom would seek to maximize his or her profit from any transaction involving the property 823_f2d_483 11th cir 658_f2d_999 5th cir sec_2704 of the code is part of a set of special valuation rules designed to mitigate the effect of treas reg b in certain intra-family contexts sec_2704 provides in part that in the case of a transfer of an interest in a partnership to a member_of_the_transferor's_family if the transferor and members of the transferor's family hold immediately before the transfer control of the entity then an applicable_restriction will be disregarded in valuing the transferred interest an applicable_restriction is one which limits the ability of the partnership to liquidate but which the transferor or the family either alone or collectively has the right to remove after the transfer stated another way in the case of a transfer subject_to a liquidation restriction if the family holds control both before and after the transfer the transfer is valued without regard to the restriction sec_2704 differs from sec_2031 in that it looks to the actual parties to the transfer and not to a hypothetical third party as noted above the estate has argued that the presence of the foundation as a partner which implicates the self-dealing provisions of sec_4941 would limit the ability of the hypothetical purchaser of decedent’s partnership_interest to maximize the return on that investment secondly the estate argues that despite the existence of actual family control at all relevant times sec_4941 would effectively eliminate the family’s ability to liquidate the partnership thereby precluding the application of sec_2704 for the reasons discussed below we believe that there are realistic sales transactions and liquidation transactions which would not subject the hypothetical purchaser the foundation managers the general_partner or any disqualified persons to self-dealing taxes secondly under certain circumstances the foundation could join with the family in voting to liquidate the partnership without subjecting the foundation managers the general_partner or any disqualified persons to self-dealing taxes accordingly we agree that the presence of the foundation in the transaction does not affect the application of either sec_2031 or sec_2704 we will now answer the specific questions that you have posed issue sec_4941 of the code imposes a tax upon any act of self-dealing between a private_foundation and any of its disqualified persons as defined in sec_4946 sec_4941 of the code defines the term self-dealing to mean any direct or indirect sale_or_exchange or leasing of property between a private_foundation and a disqualified_person sec_4941 defines the term self-dealing to mean any direct or indirect payment of compensation or payment or reimbursement of expenses between a private_foundation and a disqualified_person sec_4941 defines the term self-dealing to mean any direct or indirect transfer to or use by or for the benefit of a disqualified_person of the income or assets of a private_foundation sec_4946 of the code provides in pertinent part that the term disqualified_person means with respect to a private_foundation a person who is- a a substantial_contributor to the foundation sec_507 of the code defines substantial_contributor as any person who contributed or bequeathed an aggregated amount of more than dollar_figure to a private_foundation if such amount is more than percent of the total contributions and b a foundation_manager within the meaning of subsection b c an owner of more than percent of- i the total combined voting power of a corporation ii the profits interest of a partnership or iii the beneficial_interest of a_trust or unincorporated enterprise which is a substantial_contributor to the foundation d a member_of_the_family including a spouse children and grandchildren of any individual described in sub- paragraph a b or c e a corporation in which persons described in subparagraph a b c or d own more than percent of the total combined voting power f a partnership in which persons described in subparagraph a b c or d own more than percent of the profits interest g a_trust or estate in which persons described in subparagraph a b c or d hold more than percent of the beneficial_interest here decedent’s estate the trust the company decedent’s family employee and the members of employee’s family are disqualified persons for purposes of sec_4941 an unrelated third party is not a disqualified_person for self- dealing to take place there must be a disqualified_person engaging in a transaction bequests received by the foundation before the close of the taxable_year of the foundation in which the contribution or bequest is received by the foundation from such person in the case of a_trust the term substantial_contributor also means the creator of the trust sec_507 provides that any person who is a substantial_contributor on any date shall remain a substantial_contributor for all subsequent periods 2a foundation_manager is an officer director or trustee of a foundation as well as an employee having responsibility with respect to a specific act or failure to act sec_4946 with a private_foundation therefore any transaction between the foregoing parties and the foundation could be an act of self-dealing the sale by the foundation of its partnership_interest at fair_market_value to another one of the pre-death partners would be an act of self-dealing furthermore if the managers of the foundation sell the foundation’s interest to a third party but receive some inappropriate benefit the sale would result in self-dealing by the managers for example sec_53_4941_d_-2 states that the purchase or sale of stock or other_securities by a private_foundation shall be an act of self-dealing if such purchase or sale is made in attempt to manipulate the price of the stock or other_securities to the advantage of a disqualified_person on the other hand the sale by the foundation of its interest to a third party would not give rise to an act of self-dealing unless the managers or other disqualified persons received some benefit from the sale similarly the sale of a disqualified person’s interest in the partnership to any one other than the foundation would not be an act of self-dealing thus it is clear that sales can be hypothesized that do not constitute acts of self-dealing if all the partners including the foundation were to enter into an agreement to sell their interests as a unit to a third party this agreement could result in an act of self- dealing depending upon the particular facts concerning such agreement the joint sale could be a prohibited use by the disqualified persons of the foundation’s assets within the meaning of sec_4941 similarly if the foundation managers were to sell the foundation’s interest in conjunction with their own interests in order to get a personal benefit questions could be raised about whether the foundation’s assets were being used by the managers on the other hand and with regard to sec_4941 of the code in 885_f2d_848 fed cir the circuit_court held that a redemption offer was a bona_fide offer within the meaning of sec_53_4941_d_-3 despite the exclusion of officers and directors who were shareholders because to include them in the offer would create a potential conflict with the securities laws restrictions applying to them thus assuming that a sale of the foundation’s interest did not constitute a prohibited use of the foundation’s assets by disqualified persons it would not constitute an act of self-dealing issue sec_4941 of the code provides that any transaction between a private_foundation and a corporation which is a disqualified_person pursuant to any liquidation merger redemption recapitalization or other corporate adjustment organization or reorganization shall not be an act of self-dealing if all the securities of the same class held by the foundation are subject_to the same terms and such terms provide for receipt by the foundation of no less than fair_market_value sec_53_4941_d_-3 provides in part that securities are not ‘subject to the same terms’ unless pursuant to such transaction the corporation makes a bona_fide offer on a uniform basis to the foundation and every other person who holds such securities sec_53_4941_e_-1 provides that for purposes of sec_53_4941_a_-1 through f -1 fair_market_value shall be determined pursuant to the provisions of sec_53_4942_a_-2 sec_4941 of the code contains an exception to the general prohibition against transactions between private_foundations and disqualified persons to permit certain essential transactions the prohibitions against self-dealing were enacted in to protect private_foundations from improper acts by those who control the foundation and to curtail possible abuse of the foundation’s tax-exempt status h_r rep no 91st cong 1st sess reprinted in u s code cong admin news s rep no 91st cong 1st sess reprinted in u s code cong admin news nevertheless as the treasury explained when it endorsed the bill see hearings before the committee on ways and means cong 1st sess on the subject of tax reform pt pincite an exception to the self-dealing rules would be made to permit essential donor-foundation transactions id pincite in enacting sec_4941 congress expressly rejected an absolute prohibition against transactions between private_foundations and disqualified persons but replaced the standard of the prior_law which had permitted arm’s- length transactions with disqualified persons with one that requires that the foundation must be dealt with on the same terms as other parties to the transaction the purpose of this requirement is to assure that a foundation’s status is not abused whether the transaction is a liquidation merger redemption recapitalization or other corporate adjustment organization or reorganization so that a foundation does not receive less advantageous terms than any other shareholder when dealing with a disqualified_person see s rep no supra pincite reprinted pincite sec_4941 of the code and sec_53_4941_d_-3 speak in terms of a corporation we believe that in some situations these provisions provide guidance in the disposition of a private foundation’s interest in a partnership see eg plr accordingly if the procedure followed in dissolving or liquidating a partnership is in accord with sec_53_4941_d_-3 then the dissolution or liquidation of the private foundation’s interest would not be an act of self-dealing within the meaning of sec_4941 of the code cf tam concluding on its facts that a stock_redemption did not meet the criteria of sec_4941 should a private_foundation and a disqualified_person engage in an act of self- dealing a two-tier series of sanctions may be triggered as to the first_tier_tax a tax issue of of the greater of the amount of money given or received or of the fair_market_value of the property given or received is automatically imposed on the disqualified_person regardless of the inadvertence of the transaction sec_4941 with regard to the sale of one of the current partners’ partnership_interest to the foundation the excise_tax would be calculated on the higher of the fair_market_value of the partnership_interest or the amount of money paid for it by the foundation if the foundation’s partnership_interest were sold to the partnership or any one of the current partners the excise_tax would be calculated on the higher of the fair_market_value of the partnership’s interest or the amount of money paid for it a liquidation or dissolution of the foundation’s partnership_interest would be equivalent to a sale to the partnership and the excise_tax would be calculated in the same way unless the requirements of sec_4941 were satisfied if it were determined that the foundation managers or other disqualified persons improperly used the foundation’s assets in arranging a sale of the entire partnership to a third party the excise_tax would be applied to the fair_market_value of that use sec_53_4941_e_-1 not only is the tax imposed for the taxable_year of the transaction but the tax is applied again for each taxable_year or part of a year within the taxable_period as defined in sec_4941 from the date on which the act of self- dealing occurs to the earlier of either the date of mailing of a deficiency_notice regarding the tax imposed the date on which the tax imposed by sec_4941 is assessed or the date on which correction of the act of self-dealing is completed to correct the transaction the disqualified_person must do one of two things ie undo the transaction to the extent possible or if rescission is not possible then the disqualified_person must place the foundation in at least the position in which it would have been had the disqualified_person met the highest fiduciary standards of dealing in the original transaction sec_4941 under the first_tier_tax of sanctions when the tax is imposed on the disqualified_person a tax of of the transaction amount may be imposed on the foundation_manager this may occur however only if the manager knowingly participates in the act of self-dealing on the other hand if the act of participation is not willful and arises from a reasonable_cause the sanction is inapplicable sec_4941 this tax on the manager has a limit of dollar_figure for each act of self-dealing sec_4941 should the disqualified_person fail to correct the self-dealing transaction within the correction_period a second_tier_tax is triggered and an additional tax of of the transaction amount is imposed on the disqualified_person sec_4941 an additional tax of of the transaction amount is imposed on the foundation_manager if the manager has refused to agree to part or all of the correction sec_4941 this tax on the manager has a limit of dollar_figure for any one act of self-dealing sec_4941 the transaction amount under the second_tier_tax is the highest fair_market_value of the property during the taxable_period sec_4941 issue a ruling could be obtained on the above sales transactions or on whether a liquidation or dissolution meets the requirements of sec_4941 of the code the time it would take to obtain such a ruling would depend on the workload at the time please call if you have any further questions william c sabin jr senior technician reviewer passthroughs special industries branch field service division
